IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30927
                         Summary Calendar



THE NEW ORLEANS TOWING ASSOCIATION, INC.;
DUCROS AUTOMOTIVE INC.; D & G BODY SHOP, INC.;
DON HINGLE’S BODY SHOP, INC.; STEVENS BODY & FENDER, INC.,

                                         Plaintiffs-Appellees,

versus

M.J. FOSTER, JR., individually and in his official capacity as
Governor of the State of Louisiana; RICHARD P. IEYOUB,
individually and in his official capacity as Attorney General of
the State of Louisiana; W.R. WHITTINGTON, Colonel, individually
and in his official capacity as Deputy Secretary and
Superintendent of the Department of Public Safety and
Corrections, Office of State Police,

                                         Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                           (99-CV-539-F)
                       --------------------
                           July 11, 2000

Before JOLLY, DAVIS and EMILIO M. GARZA, Circuit Judges,

PER CURIAM:*

     M.J. Foster, Jr., Richard P. Ieyoub, and Colonel W.R.

Whittington (“State Officials”) appeal the district court’s

denial of their motion to continue the pretrial conference and

trial in this proceeding until after the district court ruled on

their motion to dismiss the state law claims against them as

     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                          No. 99-30927
                              - 2 -

barred by their Eleventh Amendment and qualified immunities.    The

State Officials argue that the district court’s denial of their

motion to continue denied them the full protection of their

Eleventh Amendment and qualified immunities.   The district court

has now ruled on the State Officials’ motion to dismiss without

requiring them to conduct extensive discovery before the ruling.

Because the State Officials have not shown that the district

court’s denial of their motion to continue is an appealable order

under the collateral order doctrine and because they have not

explained what relief the court could grant at this time, the

appeal of the district court’s denial of the motion to continue

IS DISMISSED for lack of jurisdiction.

     APPEAL DISMISSED.